309 S.W.3d 843 (2010)
Samuel K. LIPARI, Appellant,
v.
NOVATION, LLC, et al., Respondents.
No. WD 70832.
Missouri Court of Appeals, Western District.
March 9, 2010.
Application for Transfer to Supreme Court Denied April 27, 2010.
Application for Transfer to Denied May 25, 2010.
Samuel K. Lipari, Independence, MO, Appellant Acting Pro Se.
William E. Quirk, Kansas City, MO, for Respondent, Shughart, Thomson & Kilroy.
Mark A. Olthoff, Kansas City, MO, for Respondents, Piper, and Duff.
Michael Thompson, Kansas City, MO, for Respondent, Husch Blackwell Sanders.
Peter F. Daniel, Kansas City, MO, for Respondent, Lathrop & Gage.
Jay Heidrick, Overland Park, KS, for Respondents, Grundhofer, Cecere, and Davis.
John Power, Kansas City, MO, for Respondents, Novation, University, VHA, Spindler, Bezanson, Duncan, Oliverius, Trease, Robb, Terry, Cox Health, St. Luke, Stormont-Vail, Baker, GHX, Neoforma, Zollars, Nonomaque, and Volunteer Hosp.
Before THOMAS H. NEWTON, C.J., LISA WHITE HARDWICK, and CYNTHIA R. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Samuel K. Lipari appeals from trial court judgments granting motions to dismiss and a motion for judgment on the pleadings. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).